United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 12, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50519
                           Summary Calendar



APPARAJAN GANESAN

                       Plaintiff - Appellant

     v.

UNITED STATES ATTORNEY, UNITED STATES STATE DEPARTMENT,
INTERNAL REVENUE SERVICE, BUREAU OF IMMIGRATION AND CUSTOMS
ENFORCEMENT

                       Defendants - Appellees

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. A-03-CV-30-JN
                          --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Apparajan Ganesan, Texas inmate # 904088, challenges the

district court’s dismissal of his 28 U.S.C. § 1361 mandamus

petition requesting an order compelling various federal agencies

to initiate criminal and deportation proceedings against his ex-

wife.     The district court’s refusal to issue the writ is reviewed



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50519
                                  -2-

for an abuse of discretion.     See United States v. Denson,

603 F.2d 1143, 1146 (5th Cir. 1979) (en banc).

     “[M]andamus is not available to review the discretionary

acts of officials.”    Giddings v. Chandler, 979 F.2d 1104, 1108

(5th Cir. 1992).    A U.S. Attorney exercises absolute discretion

regarding whether to initiate a criminal prosecution.      United

States v. Cowan, 524 F.2d 504, 507-08 (5th Cir. 1975); United

States v. Cox, 342 F.2d 167, 171 (5th Cir. 1965) (en banc).

The court may not interfere with the free exercise of that

discretionary power.     Cox, 342 F.2d at 171.   Similarly, the

Attorney General has the discretion to decline to commence

deportation proceedings, which discretion is not subject to

judicial interference.     See Alvidres-Reyes v. Reno, 180 F.3d 199,

205 (5th Cir. 1999).   Moreover, even assuming federal officials

owed a duty to prosecute or to initiate criminal proceedings,

that duty was not owed to Ganesan, and he lacks standing to

challenge the officials’ alleged failure to act.      See Giddings,
979 F.2d at 1110.   Dismissal of the petition was proper, and the

district court’s judgment is AFFIRMED.